Citation Nr: 0412785	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  99-23 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for joint pain of the 
feet, to include as due to undiagnosed illness.

2.  Entitlement to service connection for joint pain of the 
hands, to include as due to undiagnosed illness.

3.  Entitlement to service connection for joint pain of the 
shoulders, to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance, 
to include as due to undiagnosed illness.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1966, and from January 1991 to May 1991, including service in 
the Southwest Asia Theater of operations from February 1991 
to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO in July 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

At his hearing, the veteran reported that he received 
treatment for his claimed disabilities from private 
physicians.  The record does not contain requests of names or 
addresses of private physicians or copies of records from 
private physicians.   

Review of the record indicates that the veteran was provided 
VA joint, neuropsychiatric, and general medical examinations 
in January 1999 for his claims.  However, none of the 
examination reports specifically address the issue of whether 
the veteran's subjective complaints were supported by 
objective clinical findings and whether any of these symptoms 
or signs can be attributed to a known disability.  
Essentially, the veteran was not provided an adequate Persian 
Gulf examination.  Moreover, if any of these symptoms or 
signs is attributable to a known disability, the examination 
reports did not provide an etiology opinion as to whether 
these known disabilities were related to the veteran's 
service to include service in the Persian Gulf.  VA's duty to 
assist the veteran includes obtaining an etiological opinion 
based upon a review of the record of evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take appropriate action 
(including issuance of a VCAA letter) to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio, supra;Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  A 
record of his notification must be 
incorporated into the claims file.

2.  The VBA AMC should contact the 
veteran and request that the he provide 
the names and addresses of all health-
care providers (VA and non-VA) from whom 
he has sought treatment for joint pain, 
fatigue, and sleep disturbances since May 
1991.  Once this information, to include 
the required releases for any private 
records, has been provided, the RO should 
contact the named health-care providers 
and request that they provide copies of 
the veteran's treatment records developed 
between May 1991 and the present.  All 
efforts to obtain these records must be 
documented for the claims file.  If any 
records cannot be obtained it should be 
so stated and the veteran is to be 
informed of any records that could not be 
obtained.

3.  Once the above-requested development 
has been completed, the veteran should be 
afforded appropriate VA examination(s) to 
determine the nature, extent and 
appropriate diagnosis (if any) of the 
claimed multiple joint pain, fatigue, and 
sleep disturbances.  The claims file and 
a copy of this remand must be made 
available to the examiners for review in 
connection with the examination(s).  The 
report(s) of the examination(s) should 
include a complete rationale for all 
opinions expressed.  For any clinical 
diagnosis offered, the examiner should 
identify the criteria for such diagnosis 
and the clinical observations or test 
results from the veteran's examination or 
medical record that meet such criteria.  
If signs or symptoms of the claimed 
disorders are observed but such signs or 
symptoms cannot be attributed to a known 
medical diagnosis, the appropriate 
examiner should so state.  Additionally, 
if a known diagnosis is rendered, the 
examiner should determine whether such 
diagnosed disability is at least as 
likely as not related to service. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



